Citation Nr: 0602450	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, entitlement to service connection 
for the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued a noncompensable rating 
for the service-connected hepatitis and declined to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a low back disorder.

A review of the record reveals that the veteran's claim for 
service connection for a back disorder was originally denied 
by an October 1984 rating decision and confirmed by a March 
1986 Board decision.  The RO declined to reopen the claim in 
February 2002.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in March 2005 in Louisville to present 
testimony on the issues on appeal.  He submitted additional 
evidence at that time with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.

During his hearing, the veteran testified that he was seeking 
an increase in his hepatitis rating because he was having 
anxiety as a result of the disability.  The record confirms 
an established diagnosis of anxiety disorder as well as an 
Axis I diagnosis of "Relational Problem Related to Hepatitis 
B."  It is unclear whether the veteran originally intended 
to file a secondary service connection claim for this 
disorder; however, the record does raise the issue and 
therefore it is hereby referred to the RO for appropriate 
disposition.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

FINDINGS OF FACT

1.  The veteran's hepatitis B is consistently found to be 
asymptomatic absent symptoms associated with liver damage or 
hepatitis infection.

2.  In October 1984, the RO denied a claim for service 
connection for a low back disorder.  The Board confirmed this 
denial in March 1986.  The veteran did not appeal the Board's 
decision.

4.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the claim was by the RO in May 1995 for a 
lack of new and material evidence.

5.  Evidence presented since the RO's May 1995 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The veteran's degenerative changes of the lumbar spine 
were first manifested many years after active service, and 
the preponderance of the evidence demonstrates that there is 
no causal relationship between his current disability of the 
lumbar spine and event(s) during active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hepatitis B are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7345 (2005).

2.  An unappealed May 1995 RO rating decision that declined 
to reopen a claim of service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

3.  Evidence added to the record since the RO's May 1995 
rating decision is new and material; thus, the claim of 
entitlement to service connection for low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).

4.  The veteran's low back disability was not incurred in or 
aggravated by his active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a compensable evaluation 
for his service connected hepatitis as well as entitlement to 
service connection for disability of the lumbar spine.  The 
Board has reviewed all the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for hepatitis in October 
1984.  A noncompensable evaluation was assigned under DC 7345 
and has been in place since.  The veteran filed for an 
increase in April 2000.   

Effective on July 2, 2001, the criteria for evaluating 
chronic liver disease and hepatitis under DC's 7312 and 7345 
underwent a substantive change.  66 Fed. Reg. 29486 (May 31, 
2001).  Prior to the effective date of the new regulations, 
the veteran's claim for an increased rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  However, 
from and after the effective date of amendment, VA must 
consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Id.  The May 2002 
statement of the case contains both the old and new criteria.  
Therefore, the Board concludes that there is no prejudice to 
the veteran in its consideration of the revised rating 
criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

Prior to July 2, 2001, DC 7345 provided that healed, 
nonsymptomatic hepatitis is rated zero percent disabling.  A 
10 percent rating is assigned for hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance.  For 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.114, DC 7345 
(2000).

The revised rating criteria for chronic liver disease without 
cirrhosis (including hepatitis B) are as follows: 
nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, DC 7345 
(2005).

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  Id.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

In this case, regardless of which rating criteria are 
applicable, the old or the new, the veteran is not entitled 
to a compensable disability evaluation.  During his March 
2005 hearing, he described having chronic fatigue related to 
his hepatitis infection since his military service.  However, 
his primary concern related to the interference with dating 
women caused by his status as a hepatitis B carrier.  He was 
concerned that he might spread the infection these worries, 
as well as the possible the legal repercussions, caused him 
anxiety.

The veteran was examined in conjunction with his claim for an 
increase in October 2000.  He reported having no symptoms 
related to his hepatitis.  He specifically denied vomiting, 
hematemesis, melena, abdominal pain, distention, and fatigue 
or weakness.  He had occasional depression or anxiety related 
to flare-ups of back pain.  His physical examination revealed 
no steatorrhea, malabsorption, malnutrition, or history of 
hematemesis or melena.  There was no pain or tenderness on 
abdominal examination.  His liver size was 4.5 cm. in the 
midclavicular line by percussion.  He had no superficial 
abdominal veins, palmer erythema, spider angioma, or 
peripheral edema.  He had normal muscle strength with no 
wasting.

Thereafter, VA outpatient clinical records confirmed that the 
veteran is a carrier of hepatitis B, but that he did not 
active hepatitis.  His disease was described as "quiescent" 
in April 2002.  A liver biopsy conducted in December 2002 
showed hepatitis B, with minimal portal inflammatory activity 
(0-1); no lobular activity (Grade 0); and, no fibrosis (Stage 
0).  There was some concern over elevated liver function test 
(LFT's) findings in March 2002, but otherwise his liver 
function tests have consistently been normal.  See VA 
outpatient progress notes dated October 2000, May 2002, and 
March 2004.  He was counseled on a proper diet, and advised 
to discontinue alcohol use.  He was receiving treatment in 
the mental health clinic, in part, due to his worries and 
difficulties creating relationships with women because of his 
hepatitis B carrier status.  His diagnoses included anxiety 
disorder not otherwise specified (NOS) and "Relational 
Problem Related to Hepatitis B."  A January 2003 statement 
from Joel C. Stephenson, M.D., stated, in pertinent part, as 
follows:

[THE VETERAN] IS UNDER MY CARE AT LEXINGTON VAMC 
PRIMARY CARE CLINIC.  HE HAS MEDICAL CONDITIONS 
THAT INCLUDE THE FOLLOWING:

- CHRONIC HEPATITIS - HEPATITIS C CARRIER STATE 
WITH CHRONIC IMFLAMMATORY CHANGES PER LIVER 
BIOPSY; EXPOSURE TO HEPATITIS C VIRUS WITH 
ANTIBODIES BUT NO ACTIVE VIRAL LOAD

- ANXIETY DISORDER AND DEPRESSION RELATED TO 
CHRONIC HEPATITIS.  PATIENT WITH SIGNIFICANT 
INTERPERSONAL PROBLEMS RELATED TO FACT THAT HE 
HAS CHRONIC HEPATITIS AND HAS TO SHARE THIS 
INFORMATION WITH OTHER INDIVIDUALS WITH WHOM HE 
COULD POTENTIALLY DEVELOP BOTH EMOTIONAL AND 
PHYSICAL RELATIONSHIPS ...

In April 2004, the veteran underwent VA Compensation and 
Pension examination with benefit of review of his claims 
folder.  In pertinent part, the examiner provided the 
following medical history and diagnosis:

Patient was diagnosed with hepatitis while in the 
military.  There is no vomiting, hematemesis or 
melena.  There is no current treatment for 
hepatitis.  There are no episodes of colic.  There 
has been depression and anxiety.  There is no 
fatigue or weakness.  Patient was diagnosed with 
hepatitis B infection and after laboratory testing 
has been found to be hepatitis C carrier, but 
currently does not have active hepatitis B.  
Additionally, there is history of exposure to 
hepatitis C with antibody formation, but no 
evidence of active hepatitis C viral infection and 
no evidence of viral particles on RNA testing.  At 
this time after review of service medical records 
and review of patient's chart, it appears that 
this patient is a carrier of hepatitis B, but at 
this time, is healthy and has no evidence of liver 
disease and no evidence of active hepatitis at 
this time.  

DIAGNOSIS: 

1.  Hepatitis B carrier, currently healthy and 
asymptomatic.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increase.  There is simply 
no evidence that the veteran's hepatitis has caused him 
physical symptoms sufficient to warrant a compensable rating.  
His liver biopsies are significantly only for confirmation of 
the hepatitis B diagnosis with minimal portal inflammatory 
activity.  There has been no lay complaint, or medical 
treatment for, gastrointestinal disturbance, malnutrition, 
malaise, nausea, vomiting, anorexia, arthralgia, and/or right 
upper quadrant pain.  He testified to chronic fatigue, but 
has denied the same to VA examiners.  He has also received 
treatment related to the emotional aspects of being a 
hepatitis B carrier.  There is no medical evidence that his 
claimed fatigue and emotional difficulties are associated 
with the physical affects of his hepatitis B.  His symptoms 
have not necessitated dietary restrictions or therapeutic 
measures other than the instruction to eat more carefully and 
refrain from drinking alcohol.  The preponderance of the 
evidence, therefore, demonstrates that the veteran's 
hepatitis B is consistently found to be asymptomatic absent 
symptoms associated with liver damage or hepatitis infection.  
As there is no evidence of cirrhosis of the liver, the 
criteria of DC 7312 are inapplicable.

In so holding, the Board deems the veteran to describe his 
physical and emotional symptoms, but he is not deemed 
competent to associate such symptoms as causally related to 
his service connected hepatitis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  As 
indicated in the Introduction, the Board has referred to the 
RO a claim of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected hepatitis.  The preponderance of the medical 
evidence in this case, however, demonstrates that the 
veteran's hepatitis B is currently asymptomatic.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim for a 
compensable evaluation for hepatitis, therefore, must be 
denied.

New & Material Evidence

The veteran contends that he is entitled to service 
connection for a low back disorder as he was treated for back 
pain in service.  By rating decision dated in October 1984, 
the RO denied the veteran's claim on the basis that there was 
no disability at that time.  The evidence consisted of the 
veteran's service medical records and a VA examination.  The 
Board confirmed the denial by a March 1986 decision.  The 
veteran did not appeal the Board's decision.

The veteran attempted to reopen the claim in October 1994 by 
submitting evidence of current treatment for a back disorder.  
The RO declined to reopen the claim in May 1995 for a lack of 
new and material evidence finding that, while the evidence 
established the presence of a back disorder, it did not show 
a link to service.  The veteran did not appeal the RO's 
decision.

The veteran most recently attempted to reopen the claim in 
April 2000, by submitting a VA medical doctor's opinion 
referable to establishing a nexus to military service as well 
as additional treatment records.  The RO declined to reopen 
the claim.  The veteran filed a timely appeal.  

Applicable law provides that an RO or Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2005).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

The definition of new and material evidence was amended 
during the course of the appeal.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Because this claim was received 
before that date, in April 2000, the law in effect when the 
claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In this case, the last final 
disallowance is the May 1995 RO rating decision which 
declined to reopen the claim.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

The Board finds that the November 2000 doctor's opinion 
regarding a nexus between the veteran's current back 
disability and his service is new, in that it had not 
previously been submitted to agency decisionmakers.  It is 
material, in that it bears directly on the specific matter at 
hand, that is, a link to service, whereby making it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence having been submitted, the veteran's claim 
to reopen is granted.  

The Board notes that although the RO declined to reopen the 
veteran's claim in the rating decision on appeal based on a 
lack of new and material evidence, it did weigh the merits of 
the claim, to include the nexus opinions of record, in the 
February 2002 rating decision, as well as in the initial 
statement of the case in May 2002.  Therefore, there is no 
prejudice to the veteran for the Board to render a decision 
here.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

The veteran contends that he is entitled to service 
connection for a low back disorder, and has put forth several 
theories of how it is connected to service.  Specifically, 
the veteran maintains that his initial military occupational 
specialty was that of a wheeled vehicle mechanic, which 
required a great deal of heavy lifting.  See RO hearing 
transcript, May 1985.  Additionally, he contends that in June 
1976, his battalion moved four blocks down from where it was 
situated, and that he did the majority of the heavy lifting 
for that.  See id.  On one occasion, he reported that the 
onset of his pain in service was after sleeping on a bed that 
was too soft and too short for his body.  See VA outpatient 
progress note, September 2000.  Alternatively, he has pointed 
to an incident where a truck grill fell on him in March 1974.  
See Board hearing transcript, March 2005.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  For purposes of this appeal, the Board will presume 
that degenerative disc disease is a form of arthritis subject 
to presumptive service connection if manifest to a degree of 
10 percent or more within one year from discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54. 

In this case, service medical records reveal that the 
veteran's spine was evaluated as normal on his October 1973 
enlistment examination.  In March 1974, he had a skull series 
of x-rays taken after reporting being hit on the head by a 
truck grill, the results of which were within normal limits.  
He reported to sick call in June 1976 with complaints of 
lower back pain for the prior two months without history of 
trauma.  He had pain on stooping, as well as point 
tenderness.  X-rays were interpreted as showing the L5-S1 
disc space minimally narrowed.  In his September 1976 
separation examination, however, the spine was evaluated as 
normal, and the veteran specifically denied "[r]ecurrent 
back pain" on his report of medical history. 

Post-service, the first documented instance of treatment for 
low back pain is in September 1981. In March 1983, he 
reported a history of back pain "on & off for 2 months with 
no specific injury.  He did report, however, experiencing a 
gradual onset of pain while at work as an industrial 
electrician.  An x-ray examination of the lumbar spine was 
interpreted as showing dextroscoliosis.  VA general medical 
examination in February 1984 resulted in a diagnosis of 
"history of back injury, no residuals found, normal back 
exam."  An x-ray study of the lumbosacral spine was 
interpreted as follows: "The vertical bodies maintain their 
height and the disc spaces are well maintained.  The pedicles 
are intact.  IMPRESSION: Normal lumbosacral spine."  VA 
examination in May 1985 resulted in a diagnosis of low back 
pain (LBP) with possible facet syndrome.  An x-ray 
examination was interpreted as showing "no appreciable disc 
narrowing."

The balance of the records documents ongoing treatment for a 
low back disability, generally described as chronic low back 
pain. until in September 2000.  At that time, a magnetic 
resonance imaging (MRI) scan revealed a bulging disc 
involving L3-4, L4-5, and L5-S1.  Mild to moderate canal 
stenosis was also noted.  In January 2002, narrowing at L4-5 
and L5-S1 were noted on x-ray.  The most recent x-ray, in 
January 2005, revealed progressive severe degenerative disc 
disease and narrowing of spaces. 

The Board notes that there are differing opinions of record 
referable to the issue of a medical nexus between the 
veteran's current back disability and his service.  In 
November 2000, Dr. J.S., a VA physician who had treated the 
veteran's low back pain, related that the veteran had 
reported to him that he developed the back condition in the 
military due to heavy lifting and sleeping on a soft bed.  
The veteran also reported to him that he had sought treatment 
then and since for the same symptoms.  The physician then 
opined that it was "reasonable to consider his chronic low 
back condition as being related to his military service and 
it has been a persistent problem for the patient since his 
discharge from the military."  

On the other hand, the veteran's claims file was reviewed in 
October 2001 by another physician.  He reviewed the file and 
specifically referred to particular treatment found in the 
veteran's service medical records in evidence of such review.  
He opined that the instance of treatment for a lumbar back 
strain in 1976 was acute, due to the lack of pathological 
findings referable to the back at the time of separation four 
months later, or subsequently at the 1984 VA orthopedic 
examination.  He further stated that a chronic condition did 
not develop from the acute event in service, and that any 
subsequent back pain was a new event and not related.

The veteran underwent still further VA examination in January 
2002, at which time an additional opinion was offered.  The 
examiner conducted an extensive review of the claims file, 
referring to the specifics of the veteran's treatment both 
during service and after.  Based on this review, the examiner 
opined that the veteran's current lower back pain was likely 
related to the disc bugling causing spinal stenosis that 
became apparent in September 2000 on his MRI.  She then 
concluded that it was further unlikely that the current 
disorder was related to an in-service cause, because of the 
essentially negative x-rays at separation and in May 1985.

Further examination and opinion were sought in April 2004.  
At this time, a different examiner conducted the review of 
the claims folder and the examination of the veteran.  A 
similar opinion resulted, however.  This well-explained 
opinion focuses on the lack of pathological findings 
referable to the back on either the veteran's September 1976 
separation examination or his February 1984 VA examination.  
He indicated that if there was indeed an injury occurring in 
1976 that was so significant as to cause a chronic back 
condition, one would expect to have found abnormalities in 
the follow-up x-rays.  He further explained that strains of 
the lumbar spine are extremely common and can occur and 
resolve with treatment.  He concluded that it was more than 
likely that the current back pain is a separate event from 
that suffered in 1976.

In the context of reporting x-ray results in January 2005, 
Dr. J.S. again offered an opinion in support of the veteran's 
claim.  He provided a diagnosis of degenerative disc disease 
of the lumbar spine with retrolisthesis L5 on S1 and lumbar 
stenosis.  He stated that degenerative disc disease had its 
onset during military service and that the veteran has had 
ongoing difficulty with lumbago since leaving the military.  
He further described the veteran's back disability as 
chronic.

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the November 2000 opinion 
lacks the credibility that the October 2001, January 2002, 
and April 2004 opinions carry.  It is not apparent whether 
Dr. J. S. actually reviewed the veteran's service medical 
records in deciding that the current disability was related 
to service.  He does not explain the apparent incongruity 
between his opinion and the fact that the veteran's back was 
examined at the time of the incident, at separation, and then 
nearly ten years later, all with no abnormality found.  He 
seems to base his opinion on an inaccurate factual premise, 
that is, that the veteran sought and received treatment for a 
back injury consistently since service.  The record shows 
that this is not the case.

Dr. J.S.'s followup opinion in January 2005 continues to 
overlook the medical findings in service and the years 
directly following.  He deems the disability "chronic" 
without reference to the actual lack of documentation of 
continuity of symptoms immediately following service.  The 
diagnosis of degenerative disc disease in service contradicts 
the radiologist findings in February 1984 and May 1985.

The other opinions, conversely, provide reasonable rationales 
that are adequately supported by the record.  Each 
specifically references the details of the veteran's 
treatment both in service and thereafter, and explains why 
the in-service incident was not of sufficient severity to 
cause the veteran's now severe back disorder.  The Board 
finds that these three opinions are assessed more weight and 
credibility than the factually unsupported opinions of Dr. 
J.S.  

The Board has also considered the veteran's own assertions 
that his back pain was caused by his service.  The Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  The Board has considered his 
report of continuity of symptomatology, but finds that his 
current report of persistent symptoms of back pain since 
service to contradict the evidence of record.  For instance, 
he specifically denied symptoms of "[r]ecurrent back pain" 
upon his separation from service, and his first report of 
continuity is reflected as a two month history of symptoms 
beginning in 1983.  These report of symptoms to medical 
examiners are more reliable as made more contemporaneous in 
time to the time period in question, and in conjunction with 
seeking proper treatment for his condition.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarent has a strong motive to tell 
the truth in order to receive proper care).

Based on the opinions of record, the Board concludes that the 
record does not establish medical evidence of a nexus between 
the veteran's current disability and his service.  Therefore, 
direct service connection is not warranted.

Regarding the issue of presumptive service connection for a 
chronic disease, the Board notes that the preponderance of 
the evidence demonstrates that degenerative changes were not 
found in service or within one year of the veteran's 
separation of service.  A military radiologist in 1976 
interpreted x-ray examination of the lumbar spine as 
demonstrating minimally narrowed disc space at L5-S1.  
However, radiologists in February 1984 and May 1985 found no 
evidence of disc narrowing, and interpreted the findings as 
showing a normal lumbosacral spine.  A private radiologist in 
1983 interpreted x-ray films as demonstrated dextroscoliosis, 
but made no mention of disc space narrowing.  The most 
consistent interpretations of x-ray findings demonstrate, by 
a preponderance of the evidence, that degenerative disc 
disease was not manifest in service or within one year from 
separation therefrom.  Thus, the presumption for chronic 
diseases under 38 C.F.R. §§ 3.307, 3.309 does not apply.  

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection; therefore, the benefit of the doubt provision 
does not apply, and service connection for a low back 
disorder must be denied.  In this case, the most persuasive 
medical opinion establishes that the veteran's current 
disability of the lumbar spine was not manifest in service or 
causally related to event(s) in service.

Duty to assist and notify

In so holding, the Board notes that the veteran filed his 
claim in April 2000.  On November 9, 2000, the provisions of 
the VCAA were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letters dated May 9, 
2000 and February 5, 2001, as well as the rating decision on 
appeal, the statement of the case (SOC) and supplemental 
statement of the (SSOC), told him what was necessary to 
substantiate his claims.  The February 5, 2001 letter advised 
him of the definition of new and material evidence.  He was 
specifically advised that, while it received a nexus opinion 
on his behalf, that more weight was afforded to opinions 
based upon review of medical records rather than solely on 
medical history as reported by the veteran.  Additionally, 
the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  

The letters cited above satisfied the elements of (2) and (3) 
by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  With respect to element (4), he was 
advised to send in all needed evidence and/or information to 
VA in adjudicating his claim.  During his March 2005 hearing, 
the veteran was advised to identify any evidence possible 
that might be relevant to his claim.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication or specific 
allegation that any VCAA complying language that is either 
deficient or issue post-adjudicatory has affected the 
essential fairness of the adjudication or prevented the 
veteran from submitting pertinent evidence.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained VA treatment notes identified by the veteran as 
relevant to his claim on appeal.  There are no outstanding 
requests to obtain any relevant information and/or evidence 
for which the veteran has specifically identified and 
authorized VA to obtain on his behalf.  VA has provided him 
two VA examination to assess the current level of disability 
for hepatitis, and obtained VA opinion based upon review of 
the claims folder with regard to the claim of entitlement to 
service3 connection for a low back disability.  The 
examination results obtained contains thorough findings 
supported by the evidence of record, and are adequate for 
rating purposes.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER 

The claim of entitlement to a compensable evaluation for 
hepatitis is denied.

The claim of entitlement to service connection for lumbar 
spine disability is reopened; to this extent only, the claim 
is granted.

The claim of entitlement to service connection for lumbar 
spine disability is denied.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


